Decision
On November 20, 2000, the defendant was sentenced to the following: Count I: Assault with a weapon - Twenty (20) years in the Montana State Prison, with five (5) years suspended; Count II: Aggravated Assault - Twenty (20) years in the Montana State Prison, all suspended, to be served consecutively to the sentence imposed for Count I.
On May 18, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The defendant intended to proceed pro se. The state was represented by Marty Lambert.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time without counsel.
Therefore, it is the unanimous decision of the Sentence Review Division that the defendant’s application for review of sentence shall be continued to the next meeting of the Board, currently scheduled for July 19 and 20, 2001, thus allowing the defendant an opportunity to apply for and proceed with court appointed counsel.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.